         Case 1:19-cv-05769-VEC Document 33 Filed 01/30/20 Page 1 of 1



                                   MEMO ENDORSED                                     Steven M. Lucks
                                                                              slucks@fishkinlucks.com

January 30, 2020
                                                                    USDC SDNY
via ECF                                                             DOCUMENT
Honorable Valerie E. Caproni, U.S.D.J.                              ELECTRONICALLY FILED
Thurgood Marshall                                                   DOC #:
United States Courthouse                                            DATE FILED: 1/30/2020
40 Foley Square
Courtroom 443
New York, NY 10007

       Re:     McInnis USA, Inc. v. Marly Building Supply Corp., Case No. 1:19-cv-05769-VEC

Dear Judge Caproni:

We represent plaintiff McInnis USA, Inc. in this matter. We are writing pursuant to Your Honor’s
Individual Practices to respectfully request that the show cause hearing on McInnis’s application
for default judgment, scheduled for January 31, 2020, see ECF No. 30, be adjourned one week,
to February 7, 2020. McInnis requests the adjournment because it just received a check from
defendant Marly Building Supply Corp. that, should it clear, would satisfy the debt upon which
McInnis seeks default judgment. The additional week would give McInnis sufficient time to
confirm that the check has cleared, and assuming it does, McInnis would withdraw its application,
obviating the need for any hearing.

This is the only request McInnis has made to adjourn the show cause hearing. Last night, I
emailed a Marly representative with whom I’ve been in previous contact, advising that I would be
seeking this adjournment. I will also be serving this letter on Marly by Federal Express overnight
delivery, i.e., in the same manner I served Marly with the papers comprising McInnis’s default
judgment application.

We appreciate Your Honor’s time and attention to this matter.

Respectfully submitted,



Steven M. Lucks


cc:    Marly Building Supply Corp. (via Federal Express overnight delivery)
                                                                      Application GRANTED. The hearing
                                                                      is adjourned to February 7, 2020 at
                                                                      10:00 a.m.
                                                                      SO ORDERED.




                                                                      HON. VALERIE CAPRONI 1/30/2020
                                                                      UNITED STATES DISTRICT JUDGE
